DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 8-9, the phrase “the gate conductor layer” lacks antecedent basis.
Re claim 1, lines 7-9, the phrase “first and second sidewalls of the trench separating the gate conductor layer from the silicon semiconductor structure” is unclear and indefinite.  For example, elected species Fig. 6, appears to show the gate dielectric layer separating the gate conductor layer from the silicon semiconductor structure, NOT the sidewalls of the trench.  Note: the gate conductor and the gate dielectric layer are disposed in the trench.

Re claim 1, lines 15-18, the phrase “the second sidewall separates the gate conductor from the silicon semiconductor structure…the second sidewall” is unclear and indefinite.  Note, it appears that the gate dielectric layer is separating the gate conductor from the silicon semiconductor structure, NOT the sidewall of the trench. Also see above.
Re claim 1, line 22, the instant claim is unclear and indefinite.  It appears to be incomplete since the period is missing.
The remaining claims are rejected for depending from the above rejected claim.

Allowable Subject Matter
Claims 6-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6-8 are allowed for reasons deemed to be of record.

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive for reasons herein above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACK S CHEN/             Primary Examiner, Art Unit 2893